UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-1227


In Re: ERIK M. DUNLAP,

                        Debtor.

--------------------------------

ERIK M. DUNLAP,

                        Plaintiff - Appellant,

                v.

EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                        Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00037-RJC)


Submitted: August 24, 2017                                 Decided: September 7, 2017


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kenneth Love, KARRENSTEIN, LOVE, AND DILLENBECK, Matthews, North
Carolina, for Appellant. Lisa P. Sumner, NEXSEN PRUET, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       During the course of his bankruptcy proceedings, Erik M. Dunlap filed an

adversary proceeding seeking partial discharge of his student loan debt pursuant to 11

U.S.C. § 523(a)(8) (2012). The bankruptcy court dismissed Dunlap’s complaint. Dunlap

appealed and the district court dismissed Dunlap’s appeal for failure to comply with Fed.

R. Bankr. P. 8009(a)(1) as Dunlap had failed properly to designate the issues for appeal.

Dunlap now appeals to this court. In his opening brief, however, Dunlap failed to

challenge the procedural basis for the district court’s dismissal of his appeal. Dunlap,

therefore, has forfeited appellate review of the district court’s order. See Fed. R. App. P.

28(a)(8)(A); see also Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 605 n.13

(4th Cir. 2009) (failure to challenge issue on appeal waives appellate review of issue);

Skinner v. First Union Nat’l Bank, No. 98-1627, 1999 WL 261944, at *1-*2 (4th Cir.

May 3, 1999) (argued but unpublished) (where district court dismissed appeal of

bankruptcy court order for failure to timely file brief, only orders properly on appeal were

district court’s orders of dismissal and denying reconsideration).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3